DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.         The information disclosure statement (IDS) submitted on 04/07/2021 and 03/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.         In response to the Office action dated on 12/10/2020 the Amendment has been received on 01/11/2021.
          Claims 4 and 5 are currently pending in this application. 

Response to Arguments

4.        Applicant’s arguments, see pages 4-7, filed on 01/11/2021, with respect to the rejection of claims 4 and 5 have been fully considered and are persuasive.  Therefore, the rejection has been Warneret al. (US Patent 7,876,875 B2) and Fu (CN 105717145 A; the prior art provided by the Applicant as the document considered to be relevant in the European Search Report EP 18867989).

Claim Rejections - 35 USC § 103

5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.         Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US Patent 7,876,875 B2) in view of Fu (CN 105717145 A).
            With respect to claims 4 and 5, an X-ray inspection device (130) comprising (see Abstract: Figs. 1-5; column 1, lines 20-44 and column 3, line 18 – column 4, line 55): 

    PNG
    media_image1.png
    325
    373
    media_image1.png
    Greyscale
an X-ray generator configured to irradiate a plurality of subjects (139, 149 and 159) with X-rays; a two-dimensional X-ray detector (comprising three arrays (137, 147 and 157)) arranged so as to sandwich the subjects (139, 149 and 159) between the X-ray detector and the X-ray generator (see Fig. 3); a plurality of rotating tables (134, 144 and 154) on which each of the subjects is placed;

    PNG
    media_image2.png
    505
    563
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    730
    594
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    565
    627
    media_image4.png
    Greyscale
and a controller (112) connected to the X-ray detector, wherein the rotating tables are arranged at positions where radiographic images of the respective subjects are projected onto the X-ray detector in a state of not overlapping with each other, and at a time of inspecting the subjects, the rotating tables are configured to rotate simultaneously (see Abstract: Figs. 1-5; column 1, lines 20-44 and column 3, line 18 – column 4, line 55), the X-ray detector is configured to acquire in sequence a plurality of two-dimensional X-ray images in which the radiographic images of the subjects appear, and the controller is configured to generate computed tomography (CT) images of the respective subjects on a basis of the acquired X-ray images (see Abstract: Figs. 1-5; column 1, lines 20-44 and column 3, line 18 – column 4, line 55). 
          Warner et al. teach the Computed tomography (CT) systems and related methods involving multi-target inspection are provided are provided. In this regard, a representative method includes: simultaneously directing X-rays toward multiple targets from an X-ray source; during the directing of the X-rays, independently reorienting the targets with respect to the X-ray source; and obtaining information corresponding to attenuation of the X-rays attributable to the multiple targets for producing computed tomography images of the targets (column 4, line 41 – column 5, line 67) but fail to explicitly mention generating the CT image of a single subject on a basis of the acquired X-ray images, to generate the CT image by performing a predetermined calculation using, in each of the X-ray images, only a portion including the radiographic image of the single subject for which the CT image is generated or to generate the CT image by cutting out, in each of the X-ray images, a portion including the radiographic image of the single subject for which the CT image is generated and performing a predetermined calculation using only the cutout portion.
            Fu discloses a system/method for X-ray CT imaging (see Fig. 2; paragraphs 0021-0023 and 0050), comprising:

    PNG
    media_image5.png
    459
    466
    media_image5.png
    Greyscale
an X-ray generator (25) configured to irradiate a plurality of subjects with X-rays; a two-dimensional X-ray detector (20) arranged so as to sandwich the subjects (23) between the X-ray detector (20) and the X-ray generator (25); a plurality of rotating fables (26) on which each of the subjects is placed; and a controller (22) connected to the X-ray detector (20), wherein the rotating tables (26) are arranged al positions where radiographic images of the respective subjects (23) are projected onto the X-ray detector (20) in a state of not overlapping with each other, and at a time of inspecting the subjects, the rotating tables (28) are configured to rotate simultaneously, the X-ray detector (20) is configured to acquire in sequence a plurality of two-dimensional X-ray images in which the radiographic images of the subjects appear, and the controller (22) is configured to generate computed tomography (CT) images of the respective subjects on a basis of the acquired X-ray images imaging (see Fig. 2; paragraphs 0021-0023 and 0050).
           Fu explicitly teaches that the controller (22) is configured generating the CT image of a single subject on a basis of the acquired X-ray images, to generate the CT image by performing a predetermined calculation using, in each of the X-ray images, only a portion including the radiographic image of the single subject for which the CT image is generated (see Fig. 1; paragraphs 0035-0042 disclosing: step S103, wherein a two-dimensional line integral image sequence is carried out dividing processing obtain the two-dimensional line integration sub-image sequence that each object is corresponding in the plurality of object and step S104, wherein by algebraic reconstruction algorithm the two-dimensional fine integration sub-image sequence that described each object is corresponding carried out image reconstruction obtain the three dimensional CT sectioning image that described each object is corresponding) or to generate the CT image by cutting out (the corresponding two-dimensional sub-images), in each of the X-ray images, a portion including the radiographic image of the single subject for which the CT image is generated and performing a predetermined calculation using only the cutout portion (see Fig. 1; paragraphs 0035-0042 disclosing: step S103, wherein a two-dimensional line integral image sequence is carried out dividing processing obtain the two-dimensional line integration sub-image sequence that each object is corresponding in the plurality of object and step S104, wherein by algebraic reconstruction algorithm the two-dimensional fine integration sub-image sequence that described each object is corresponding carried out image reconstruction obtain the three dimensional CT sectioning image that described each object is corresponding).
         In addition, Fu teaches that on the basis of step S103, the two-dimensional line integration sub-image sequence that described each object is corresponding is carried out image reconstruction by algebraic reconstruction algorithm and obtains the three dimensional CT sectioning image that described each object is corresponding by computer (22), is specially, according to predetermined formula, the two-dimensional line integration sub-image sequence that described each object is corresponding carries out the three dimensional CT sectioning image that the image reconstruction described each object of acquisition (see paragraph 0042).
         Fu teaches that the embodiment of the present invention, compared to existing cone beam CT scanning techniques, improves: scanning efficiency, CT image quality (by not producing the cross-talk signals) and feasibly saves the hardware cost of CT scan equipment (see paragraph 0045). 
            Warner et al. and Fu disclose related methods/apparatuses for X-ray CT imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to generating the CT image of a single subject on a basis of the acquired X-ray images, to generate the CT image by performing a predetermined calculation using, in each of the X-ray images, only a portion including the radiographic image of the single subject for which the CT image is generated or to generate the CT image by cutting out, in each of the X-ray images, a portion including the radiographic image of the single subject for which the CT image is generated and performing a predetermined calculation using only the cutout portion as suggested by Fu in the apparatus of Warner et al., since such a modification would provide user with the capabilities to improve: scanning efficiency, CT image quality (by not producing the cross-talk signals) and feasibly save the hardware cost of CT scan equipment. 
           It would have been obvious to treat Warner et al. and Fu as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 4 and 5 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./    April 21, 2021